Maxwell, J.
In December, 1882, the plaintiff brought an action against the defendant before a justice of the peace upon two promissory notes, dated December 23, 1879, each for the sum of $50.00, with interest at ten per cent. The defendant set up a counter-claim for $50.00, and on the trial of the cause the jury returned a verdict in his favor for the sum of $15.00. The plaintiff then appealed the cause to. the district court, where the defendant filed a motion as follows : “ Comes now the defendant and moves the court to dismiss the cause, for the reason that the justice had no. jurisdiction of the subject matter.” The motion was sustained and the action dismissed. The defendant has failed to furnish a brief, and we are left entirely to conjecture as to the grounds upon which the want of jurisdiction was predicated. It was probably based upon section 1100 of the Code, which requires the justice, upon entering judgment upon a bond, bill, promissory note, or other instrument of writing for the payment of a sum of money cer*366tain, to endorse thereon the sum for which he shall have ■entered judgment, “ provided the same shall not exceed one hundred dollars,” etc.
This question was before this court in Bullock v. Jordan, 15 Neb., 665, in which it was held that section 1103 as amended in 1881, whereby the jurisdiction of justices of the peace was "extended to $200, controlled section 1100> and that therefore the apparent limitation in section 1100 to $100 was repealed. The same ruling was had in Burton v. Manning, 15 Id., 669. These cases are decisiye of this. The judgment of the district court is reversed and the cause remanded for further proceedings.
Reversed and remanded.
The other judges concur.